Citation Nr: 1025129	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for chronic 
osteomyelitis of the right tibia with abscess of the right leg.


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which found that the Veteran had not submitted new and 
material evidence to reopen a previously denied claim of 
entitlement to service connection for chronic osteomyelitis of 
the right tibia with abscess of the right leg (right leg 
disability).

The Veteran testified before the undersigned Acting Veterans Law 
Judge (AVLJ) at a hearing at the RO in August 2009.  A transcript 
of the hearing is of record.

The RO addressed the new and material evidence issue in the 
rating decision on appeal and found that the Veteran had not 
submitted new and material evidence.  Irrespective of the RO's 
action, the Board must decide whether the Veteran has submitted 
new and material evidence to reopen the claim of service 
connection for a right leg disability.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

When this matter was initially before the Board in October 2009, 
the Board denied the claim to reopen service connection for a 
right leg disability.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims (Court) 
which, in an April 5, 2010 Order, granted the parties' Joint 
Motion for remand, vacating the Board's October 2009 decision 
that found that the Veteran had not submitted new and material 
evidence to reopen a previously denied claim of service 
connection for a right leg disability and remanding the case for 
compliance with the terms of the Joint Motion.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

In the Joint Motion for remand accompanying the April 2010 Court 
Order, the parties agreed that during the August 2009 Board 
hearing the Veteran's testified that his private physician had 
told him that his right leg disability was aggravated by service, 
but that his physician did not put his stated opinion into a 
document.  This testimony triggered a duty by the AVLJ to advise 
the Veteran to obtain a medical opinion from his physician 
documenting the physician's opinion.  The Joint Motion notes that 
the AVLJ failed to advise the Veteran of this and that this 
failure constituted a "duty-to-suggest error."  See Constantino 
v. West, 12 Vet. App. 517, 520 (1999) (finding a duty to suggest 
failure where a hearing officer did not suggest that a claimant 
submit medical evidence in support of a belief voiced at a 
hearing before a VA decision review officer).  The claim must be 
remanded to the RO to advise the Veteran to obtain and submit to 
VA a private medical opinion.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the Veteran a letter advising him to 
obtain and submit to VA a private medical 
opinion from his private physician regarding 
whether his right leg disability was incurred 
in, or aggravated by, service.  

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim should then be 
readjudicated.  If the claim remains denied, 
the RO should issue a supplemental statement 
of the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal, 
and allow an appropriate period of time for 
response.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



